Citation Nr: 0409874	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  98-01 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

1.  Entitlement to service connection for bone deterioration of 
the right hand and left elbow, to include as secondary to service-
connected sarcoidosis.  

2.  Entitlement to service connection for a heart disability, to 
include as secondary to service-connected sarcoidosis.  

3.  Entitlement to an increased rating for sarcoidosis, currently 
evaluated as 30 percent disabling.  

4.  Entitlement to an increased (compensable) rating for condyloma 
acumita, left chest and herpes zoster.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to May 1987.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision that, inter alia, 
granted a 30 percent evaluation for sarcoidosis, but denied 
service connection for bone deterioration of the right hand and 
left elbow, and a heart condition, as well as denied a compensable 
evaluation for condyloma acumita, left chest and herpes zoster.  
The veteran filed a notice of disagreement in November 1997.  The 
RO issued a statement of the case in December 1997.  The RO 
received the veteran's substantive appeal in January 1998.  

The Board notes that the veteran perfected an appeal with regard 
to his claim for service connection for bone deterioration of the 
right hip.  However, a January 2003 rating decision, in part, 
granted this claim, (recharacterizing the disability as avascular 
necrosis, bilateral hips secondary to sarcoidosis); hence, this 
issue is no longer before the Board for appellate consideration.  

The Board further notes that on the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, he requested a Board hearing at 
the RO.  However, by letter received in May 2000, the veteran 
cancelled his request for a hearing.  

The Board's decision on the claims for service connection for bone 
deterioration of the right hand and left elbow and for an 
increased rating for sarcoidosis is set forth below.  The claims 
for service connection for a heart condition and for a compensable 
evaluation for condyloma acumita, left chest and herpes zoster, 
are addressed in the remand following the decision; these matters 
are being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for service connection for bone 
deterioration of the right hand and left elbow and for an 
increased rating for sarcoidosis has been accomplished.  

2.  Claimed bone deterioration of the right hand and left elbow 
has been diagnosed as osteoarthritis and the competent evidence 
establishes that such disability is not medically related to 
service or to service-connected sarcoidosis.  

3.  The veteran's sarcoidosis is manifested by shortness of 
breath, mitral regurgitation and chest tightness not requiring the 
use of therapeutic corticosteroid therapy.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bone degeneration of 
the right hand and left  elbow, to include as secondary to the 
veteran's service-connected sarcoidosis have not been met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2003).

2.  The criteria for an evaluation in excess of 30 percent for 
sarcoidosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.97, Diagnostic Code 6846 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-grounded 
claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the claimant 
what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly adjudicate 
claims for service connection for bone deterioration of the right 
hand and left elbow and for an increased rating for sarcoidosis 
has been accomplished. 

The August 1997 rating decision, the December 1997 Statement of 
the Case, and the July 1999, August 2001 and January 2003 
Supplemental Statements of the Case, the RO advised the veteran 
and his representative of the basic laws and regulations governing 
his claims and the bases for the denial of the claims.  Hence, the 
Board finds that they have been given notice of the information 
and evidence needed to substantiate the claim, and, as evidenced 
by various letters soliciting information and/or evidence (see, 
e.g., RO letters of March 2001 and January 2002) have been 
afforded opportunities to submit such information and evidence.  

Furthermore, via various RO correspondence, to include the March 
2001 and January 2002 letters, which instructed the veteran to 
provide authorization to enable it to obtain any outstanding 
private medical records, and information to enable it to obtain 
any outstanding VA treatment records, as well as invited the 
veteran to submit evidence in his possession, the Board finds that 
the statutory and regulatory requirement that VA notify a claimant 
what evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA, has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)).  

The Board points out that, in the recent decision of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA notice 
should notify the veteran of: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by the VA that the claimant 
provide any evidence in the claimant's possession that pertains to 
this claim (or claims).  As explained above, all of these 
requirements have been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered benefits.  
In that case, the Court determined that VA had failed to 
demonstrate that a lack of such a pre-adjudication notice was not 
prejudicial to the claimant.  See 38 U.S.C.A § 7261(b) (West 2002) 
(providing that "[i]n making the determinations under [38 U.S.C.A. 
§ 7261(a)], the Court shall take due account of the rule of 
prejudicial error.").  Id. at 422.  

In the current appeal, the Board notes that documents meeting the 
VCAA's notice requirements were provided to the veteran after the 
rating decision on appeal and well after a substantially complete 
application was received.  However, the Board finds that the lack 
of pre-adjudication notice in this case has not, in any way, 
prejudiced the veteran.  

The Board points out that, as regards the claims currently under 
consideration, all necessary development has been accomplished.  
VA outpatient treatment records have been associated with the 
claims file, and, as indicated above, the RO has sought 
authorization to obtain any outstanding private outpatient 
treatment records.  The veteran was afforded VA examinations in 
June 1997, June 1998, and July 2002.  Significantly, neither the 
veteran nor his representative has indicated that there is any 
evidence pertinent to the claim that has not been obtained.  

Under these circumstances, the Board finds that, to the extent 
that VA has failed to fulfill any duty to notify the veteran, such 
error is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).  

The Board finds that there is no prejudice to the veteran in 
proceeding, at this juncture, with a decision on the claims for 
service connection for bone deterioration of the right hand and 
left elbow and for an increased rating for sarcoidosis.

I.  Service Connection For Bone Deterioration of the Right Hand 
and Left Elbow

A..  Background

The veteran contends that he suffers from bone deterioration of 
the left hand and right  elbow due to his service-connected 
sarcoidosis.  

The veteran's service medical records do not reveal complaints or 
medical treatment for a condition of the right hand or left elbow.  

During a November 1987 VA examination, the veteran did not 
complain of any right hand or left elbow disorder.  He was 
diagnosed with pulmonary sarcoidosis.  

In December 1987, service connection was granted, in pertinent 
part, for sarcoidosis.  

In March 1997, the veteran sought an increased rating for his 
service-connected sarcoidosis.  During a VA examination in June 
1997, the veteran contended that he had bone deterioration in his 
right hand and left elbow that he felt was due to Prednisone 
prescribed to treat his sarcoidosis.  The examiner noted that an 
October 1996 hand x-ray revealed minimal degenerative 
osteoarthritis involving the first metacarpal phalangeal joint.  
An x-ray examination of the left  elbow revealed no evidence of 
fracture or dislocation.  The visualized bones were intact.  The 
impression was an essentially negative left elbow joint study.  

In a March 1997 VA outpatient treatment note the veteran 
complained of right  elbow and left elbow pain for one month.  An 
examination of the joints revealed no tenderness or swelling. 

In August 1997 a VA examiner opined, after review of the veteran's 
service medical records and VA outpatient treatment records, that 
the veteran's musculoskeletal disorders of right hand and left 
elbow pain were due to degenerative joint disease and not related 
to sarcoidosis medications or sarcoidosis.  

In June 1998, the veteran was afforded a VA examination to 
determine the current severity of his pulmonary sarcoidosis.  
During the initial interview the veteran attributed a number of 
conditions to his sarcoidosis but did not complain of any right 
hand or left  elbow condition.  While the examination revealed 
findings of hip necrosis secondary to Prednisone therapy there 
were no pertinent findings with regard to the veteran's right hand 
or left  elbow.  

In March 1999, the veteran was afforded another VA examination 
with respect to evaluation of his service-connected sarcoidosis.  
Therein, the veteran complained in part, of joint pain in his 
hands.  However, the examiner did not otherwise examine the 
veteran's hands or  elbows.  

VA outpatient treatment records from May 2001 to January 2002 do 
not reveal complaints or medical treatment for a right hand or 
left  elbow disorder.  

During a July 2002 VA examination, there were no complaints or 
medical findings regarding a right hand or left  elbow disability.  

Finally, VA outpatient treatment records from January 2002 to 
December 2002 do not include any complaints or medical treatment 
for a right hand or left  elbow disability.  

B.  Analysis

Under the applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated in service.  38 U.S.C.A. § 1110 (West 2002).  Such a 
determination requires a finding of a current disability that is 
related to an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 
141  (1992).  

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  When aggravation of a veteran's 
nonservice-connected condition is proximately due to or the result 
of a service-connected disability, the veteran shall be 
compensated for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Considering the evidence of record in light of the above criteria, 
the Board finds that service connection for a right hand or left  
elbow disability is not warranted on either a direct basis or as 
secondary to the veteran's service-connected sarcoidosis.  

As regards direct service connection, there is no probative 
evidence that the veteran suffered from a chronic right hand or 
left  elbow disability during military service.  In fact, his 
service medical records do not reflect any complaints or findings 
of a right hand or left  elbow disability.  Moreover, other than 
findings of osteoarthritis in August 1997, there is no current 
medical evidence showing a disability of the right hand or left  
elbow.  

Nevertheless, even assuming, arguendo, that the veteran suffers 
from a current right hand and left  elbow disability, the 
probative medical evidence of record indicates that such is not 
due to the veteran's military service or due to his service-
connected sarcoidosis.  In this regard, the Board finds probative 
the August 1997 VA examiner's opinion that claimed bone 
deterioration of the right hand and left  elbow is due to 
osteoarthritic changes and not the result of sarcoidosis.  There 
is no other competent evidence of record linking a right hand or 
left  elbow disability to service-connected sarcoidosis.  

The Board has considered statements by the veteran to the effect 
that there is a medical relationship between claimed bone 
deterioration of the right hand and left  elbow and his service-
connected sarcoidosis.  However, as a layperson without the 
appropriate medical training and expertise, he simply is not 
competent to provide probative (persuasive) evidence on a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  In 
this case, as indicated above, the competent and persuasive 
evidence weighs against the claim.  

For all the foregoing reasons, the claim on appeal must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).

II.  Increased Rating for Sarcoidosis

A.  Background

The veteran service medical records show that he was treated in 
service for pulmonary sarcoidosis.  By an original rating action 
in December 1987, the RO granted service connection for 
sarcoidosis.  A 10 percent evaluation was assigned.  

In March 1997, the veteran claimed entitlement to an increased 
rating.  

He was afforded a VA examination in June 1997.  He reported that 
he suffered from shortness of breath after climbing one flight of 
stairs.  He had a daily dry cough and occasional cough productive 
of yellow sputum.  He also reported daytime hyper-somnolence.  He 
was on no specific treatment for sarcoidosis.  A chest x-ray 
showed no active cardiopulmonary disease.  Following a physical 
examination the veteran was diagnosed with a history of 
sarcoidosis.  

In an August 1997 addendum, the VA examiner noted that laboratory 
data showing splenomegaly, increased sedimentation rate and low-
grade anemia were indicative of low-grade active sarcoid disease.  

In August 1997, the RO assigned a 30 percent evaluation for the 
veteran's sarcoidosis.  

The veteran was afforded a VA examination in June 1998.  The VA 
examiner did not review the veteran's claims file prior to the 
examination but did review his medication profile.  The veteran 
complained of exercise intolerance, chest tightness and dypsnea 
that occurred when exposed to strong odors.  The medication 
profile revealed that the veteran was initially started on a 
therapy of Methotrexate from July 1997 to February or March 1998.  
Then he was on Prednisone.  Initially the dose was 80 milligrams 
per day but was reduced to 20 milligrams a day.  A physical 
examination of the veteran's chest was normal.  A cardiac 
examination suggested mitral regurgitation.  A chest x-ray was 
normal.  The lung fields were clear and the hilar structures were 
normal.  There was no evidence of parenchymal disease or hilar 
adenopathy.  Pulmonary function studies revealed normal forced 
vital capacity and normal FEV1 ratios.  The examiner noted that 
there was no evidence of pulmonary sarcoid or adenopathy.  There 
was cardiac arrhythmia that might be consistent with sarcoid 
involvement.  Although this could not be conclusively proven.  

During a March 1999 VA examination, the veteran complained of 
sarcoid involvement in his joints, prostate, heart and eyes.  He 
reported daily joint pain in his hands and feet.  He said that he 
had shortness of breath and a daily dry cough.  A chest x-ray was 
negative.  Pulmonary function tests revealed a decrease as 
compared to tests administered in June 1998.  The examiner noted 
that the pulmonary function tests would be compatible with an 
exacerbation of sarcoidosis.  However, the examiner noted that it 
was impossible to diagnose sarcoidosis on the basis of pulmonary 
function testing alone or with a normal chest x-ray.  Thus, the 
examiner opined that the pulmonary function test results were 
compatible with, but not diagnostic, of an exacerbation of 
sarcoidosis.  

VA outpatient treatment records are associated with the veteran's 
claims file.  An October 2001 chest x-ray showed no active 
cardiopulmonary disease and no change as compared to a March 1998 
study.  In January 2002, following several diagnostic tests, the 
veteran was seen for a rheumatology examination.  A chest x-ray 
was normal.  There was no evidence of granulomatous central 
nervous system disorder.  There was no inflammatory arthritis.  
However, there were nonspecific arthralgias.  The examiner noted 
that there was not much evidence of active sarcoidosis.  He was 
follow-up in six months.  A July 2002 note indicated that lab 
results were negative for hypopituitarism.  The veteran was status 
post corticosteroid therapy and reportedly was off steroids since 
1990.  

During a July 2002 VA examination, the veteran reported that his 
sarcoid made him tired all of the time.  He reported shortness of 
breath and a history of heart arrhythmias.  He had occasional 
chest pain controlled with nitroglycerin.  He denied any other 
cardiac symptoms.  He denied any congestive heart failure, 
rheumatic fever or thyroid problems.  He had night sweats without 
fever.  He weight was steady within five pounds.  He did not 
receive corticosteroids but was on a metered-dose inhaler.  A CT 
scan of the thorax revealed no active cardiopulmonary disease.  
There was no evidence of lymphadenopathy, pulmonary hypertension, 
cor pulmonale or congestive heart failure.  


VA outpatient treatment records through December 2002 note only a 
history of sarcoidosis.   

B.  Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R.  § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  However, where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veteran's service-connected sarcoidosis is currently evaluated 
as 30 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 
6846.  Under Diagnostic Code 6846, a 30 percent evaluation is 
warranted in cases of pulmonary involvement, with persistent 
symptoms requiring chronic low dose (maintenance) or intermittent 
corticosteroids.  A 60 percent evaluation is in order in cases of 
pulmonary involvement requiring systemic high dose (therapeutic) 
corticosteroids for control.  Finally, a 100 percent evaluation is 
for assignment in cases with cor pulmonale; cardiac involvement 
with congestive heart failure; or progressive pulmonary disease 
with fever, night sweats, and weight loss despite treatment.  38 
C.F.R. § 4.97, Diagnostic Code 6846 (2003).  

Following a careful review of all of the evidence of record, the 
Board finds that the evidence does not meet the criteria for an 
evaluation greater than 30 percent.  In this regard, although the 
veteran was on systemic high dose corticosteroids several years 
ago, there is no evidence that treatment of sarcoidosis currently 
requires the use of corticosteroids.  Rather, the evidence 
indicates that corticosteroid use was discontinued after the 
veteran developed necrosis of the hips.  Current evidence shows 
that the veteran is treated with a metered dose inhaler.  
Moreover, the competent medical evidence does not show that the 
veteran suffers from sarcoidosis with pulmonary involvement, cor 
pumonale, congestive heart failure or progressive pulmonary 
disease with fever and weight loss.  While the veteran produced 
decreased pulmonary function tests in March 1999, the examiner was 
unable to state with any degree of certainty that such was due to 
the veteran's sarcoidosis.  Rather, the examiner indicated that 
the test results were compatible with but not diagnostic of an 
increase in sarcoidosis.  Later VA examination results did not 
show active sarcoidosis.  On the basis of such, and in the absence 
of symptomatology required for a 60 or 100 percent rating, the 
Board finds that an increased rating is not warranted.  

Additionally, the Board finds that there has been a showing that 
the veteran's sarcoidosis is so exceptional or unusual to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (cited to in the Statement of 
the Case).  In this regard, the Board notes that the disability is 
not objectively shown to markedly interfere with employment (i.e., 
beyond that contemplated in the assigned rating), to warrant 
frequent periods of treatment hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as those 
outlined above, the Board is not required to remand the claim to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the claim for a rating greater than 
30 percent for the veteran's service-connected sarcoidosis must be 
denied.  In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §  3.102; Gilbert, 1 Vet. App. at 
53-56.


ORDER

Service connection for bone deterioration of the right hand and 
left elbow, to include as secondary to service-connected 
sarcoidosis is denied.  

An evaluation greater than 30 percent for sarcoidosis is denied.  

REMAND

Considering the claims remaining on appeal in light of the duties 
imposed by the VCAA, the Board finds that further RO action on 
these claims is warranted.  

Regarding the claim for service connection for a heart condition, 
the veteran has not been afforded a VA examination to determine 
the etiology of any heart disability, to include an opinion as to 
whether such is related to his service-connected sarcoidosis.  
When the veteran was seen for a VA examination June 1997, the 
examiner did not have the benefit of review of the veteran's 
claims file.  The examiner noted a history provided by the veteran 
of cardiac arrhythmia secondary to suction disturbance secondary 
to sarcoidosis.  A history of sarcoidosis affecting the heart was 
elicited at a July 2002 VA examination.  However, no opinion was 
offered as to the etiology of any heart condition.  

The duty to assist requires VA to provide a medical examination 
when such examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the 
Board may not rely upon its own unsubstantiated medical opinion in 
determining the etiology of the veteran's heart disability.  
Accordingly, and in order to afford the veteran due process under 
law, this matter must be remanded to the RO.  See Allday v. Brown, 
7 Vet. App. 517 (1995); Bernard v. Brown, 4 Vet. App. 384 (1993).  

Additionally, the Board notes that the veteran's service-connected 
condyloma acumita, left chest and herpes zoster is evaluated as 
noncompensably disabling under 38 C.F.R. § 4.118, Diagnostic Code 
7899-7806, which indicates unlisted disability rated by analogy to 
eczema.  See 38 C.F.R. §§ 4.20, 4.27.  The veteran's last VA skin 
examination was in June l997.  The Board notes, however, that by 
regulatory amendment effective August 30, 2002, substantive 
changes were made to the schedular criteria for evaluation of skin 
diseases, as set forth in 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7833; 67 Fed. Reg. 49596-49599 (July 31, 2002).  As 
adjudication of the claim for a higher evaluation must involve 
consideration of both the former and revised applicable rating 
criteria, with due consideration given to the effective date of 
the change in criteria (see VAOPGCPREC 03-00; 65 Fed. Reg. 33422 
(2000), medical findings responsive to the both criteria are 
needed to properly evaluate the claim on appeal.  

Hence, the RO should arrange for the veteran to undergo 
appropriate examinations to obtain the medical evidence needed to 
resolve each of the claims remaining on appeal.  The veteran is 
hereby notified that failure to report to any such scheduled 
examination(s), without good cause, may well result in a denial of 
the claim(s).  See 38 C.F.R. § 3.655 (2002).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  If the veteran fails to report to any scheduled 
examination(s), the RO should obtain and associate with the claims 
file copy(ies) of the notice(s) of the date and time of the 
examination(s) sent to him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further examination, 
the RO should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal, 
notifying him that he has a full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, 
___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year VCAA 
notice period).  After providing the appropriate notice, the RO 
should obtain any additional evidence for which the veteran 
provides sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific actions 
requested on remand does not relieve the RO of the responsibility 
to ensure that the VCAA has fully been complied with.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action deemed 
warranted by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should send to the veteran and his representative a 
letter requesting that the veteran provide sufficient information, 
and if necessary, authorization to enable it to obtain any 
additional pertinent evidence not currently of record.  The RO 
should also invite the veteran to submit all pertinent evidence in 
his possession, and explain the type of evidence that is his 
ultimate responsibility to submit.  The RO's letter should clearly 
explain to the veteran that he has a full one-year period to 
respond (although VA may decide the claim within the one year 
period).      

2.  If the veteran responds, the RO should assist the veteran in 
obtaining any additional evidence identified by following the 
procedures set forth in 38 C.F.R. § 3.159 (2003).  All records 
and/or responses refceived should be associated with the claims 
file.  If records sought are not obtained, the RO should notify 
the veteran of the records that were not obtained, explain the 
efforts taken to obtain them, and describe further action to be 
taken.  

3.  After the veteran responds and all available records and/or 
responses from each contacted entity are associated with the 
claims file, or a reasonable time period for the veteran's 
response has expired, arrange for the veteran to undergo VA 
cardiology and dermatology examinations.  The entire claims file 
must be made available to each physician designated to examine the 
veteran, and each examination report should include discussion of 
the veteran's documented medical history and assertions.  
All appropriate tests and studies should be accomplished, and all 
clinical findings should be reported in detail.  Each examiner 
should set forth all examination findings, along with the complete 
rationale for the opinions expressed, in a printed (typewritten) 
report.

Cardiology Examination - With respect to each diagnosed heart 
disability, the physician should render an opinion, consistent 
with sound medical judgment, as to whether it is as least as 
likely as not (i.e., there is at least a 50 percent probably) that 
such disability (a) is the result of injury or disease incurred or 
aggravated in active military service, or (b) was caused or is 
aggravated by the veteran's service-connected sarcoidosis.  If 
aggravation is found, the examiner should attempt to quantify the 
extent of additional disability resulting from such aggravation.

Dermatology examination -  The examiner should describe the 
manifestations of the veteran's condyloma acumita and herpes 
zoster in accordance with pertinent former and revised rating 
criteria for evaluation of the condition.  Specifically, the 
examiner should address the following:

Pertinent to the former criteria, the examiner should comment upon 
the existence, and frequency (or extent, as appropriate) of 
exfoliation, exudation, itching, ulceration, and/or crustation; as 
well as whether the condition is markedly disfiguring, 
exceptionally repugnant, or results in systemic or nervous 
manifestations.  

Pertinent to the revised criteria the examiner should address 
whether condyloma acumita and herpes zoster:

a)  affects less than 5 percent of the entire body or less than 5 
percent of the exposed areas affected, and has required no more 
than topical therapy during the last 12 months; 

b)  affects at least 5 but less than 20 percent of the entire body 
or at least 5 percent but less than 20 percent of exposed areas 
affected, or has required intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month period;

c)  affects 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or has required systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
for a total duration of six weeks or more, but not constantly, 
during the past 12-month period; or 

d)  affects more than 40 percent of the entire body or more than 
40 percent of exposed areas is affected, or has required constant 
or near-constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  

With respect to any associated scarring, the examiner should, if 
possible, provide a measurement of the length and width of the 
scars as well as the areas of the scars in terms of square inches.  
The examiner should also indicate whether such scars are 
superficial, unstable, and painful on examination and/or cause 
limitation of motion.  If any associated scars are considered 
disfiguring, the examiner should also, consistent with the revised 
criteria, address the number of characteristics of disfigurement 
the scars have; whether such scars involve visible or palpable 
tissue loss; and/or whether such scars involves a gross distortion 
of asymmetry of one, two, or three or more features (or pair(s) of 
features (nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, or lips).  

4.  If the veteran fails to report to any scheduled 
examination(s), the RO should obtain and associate with the claims 
file copy(ies) of the notice(s) of the examination(s) sent to him 
by the pertinent VA medical facility.  

5.  To help avoid future remand, the RO should ensure that all 
requested development has been completed (to the extent possible) 
in compliance with this REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, appropriate corrective action 
should be undertaken.  See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims file to ensure that any 
additional notification and development required by the VCAA has 
been accomplished.  

7.  After completing the requested actions, and any additional 
notification and/or development deemed warranted, the RO should 
adjudicate the claim for service connection for a heart condition, 
to include as secondary to the veteran's service-connected 
sarcoidosis, and the claim for a compensable rating for service-
connected condyloma acumita, left chest and herpes zoster, in 
light of all pertinent evidence and legal authority.  If the 
veteran does not report to any scheduled examination(s), the RO 
should apply the provisions of 38 C.F.R. § 3.655, as appropriate.  
Otherwise, when adjudicating the claim for increase, the RO must 
document its consideration of the former and revised applicable 
criteria.

8.  If any benefit sought on appeal remains denied, the RO must 
furnish to the veteran and his representative an appropriate 
supplemental statement of the case (to include citation to and 
discussion of all additional legal authority considered, as well 
as clear reasons and bases for all determinations) and afford them 
the appropriate time period for response before the claims file is 
returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the 
Board's intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



